Citation Nr: 1450328	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-39 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to a disability rating in excess of 20 percent for a right ankle disability.

5.  Entitlement to a disability rating in excess of 10 percent for a right knee disability.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran had active service from January 1979 to August 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 and December 2009 rating decisions of Department of Veterans Affairs (VA), Regional Office (RO), in North Little Rock, Arkansas. 

In June 2011, the Veteran testified at a video conference hearing over which the undersigned presided.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This matter was previously before the Board in September 2011 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, with regard to the issues being decided, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As mentioned in the September 2011 Board remand, a TDIU was inferred via Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that an Appellant's Post-Remand Brief was submitted in January 2014 on behalf of the Veteran by his representative.  All evidence contained all claims files has been considered by the Board in adjudicating this matter.

The issues of service connection for a right hip disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction. 


FINDINGS OF FACT

1.  Resolving doubt in the Veteran's favor, bilateral hearing loss is related to service. 

2.  Resolving doubt in the Veteran's favor, tinnitus is related to service. 

3.  The right ankle is manifested by some limitation of motion, but no ankylosis, malunion or deformity, and is not status post astragalectomy.

4.  The right knee instability is manifested by slight instability with no ankylosis, dislocated/removed cartilage, compensable limitation of motion, tibia and fibula impairment or genu recurvatum. 


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1101, 1131, 1154(a) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014). 

2.  The criteria for the establishment of service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1131, 1154(a) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014). 

3.  The criteria for a disability rating greater than 20 percent for a right ankle disability are not met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 5270-5274 (2014).

4.  The criteria for a disability rating greater than 10 percent for right knee disability are not met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 5256-5263 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In a September 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claims. 38 C.F.R. § 3.159 (2014). VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014). Relevant service treatment and VA records have been associated with the claims file. While a vocational rehabilitation folder was not available, it dated to June 1990 which is not relevant to the increased rating periods on appeal (see October 2014 email). The Veteran was given VA examinations in September 2011; they are fully adequate as they addressed the rating criteria, included file review, and noted the relevant facts. 

In September 2011, the Board remanded this claim for updated VA records and new VA examinations and opinions. As updated records and new VA examinations are in the file, the Board finds that there has been substantial compliance with the remand as to the issues being adjudicated in this decision. See Stegall v. West, 11 Vet. App. 268 (1998). 

Service Connection for Bilateral Hearing Loss and Tinnitus

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2014). 

Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a 
nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and include arthritis and organic diseases of the nervous system. See, Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). The Board will consider this avenue of entitlement for bilateral hearing loss. 

When the evidence is in equipoise, VA shall resolve reasonable doubt in favor of the claimant. See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014). 

The Board must determine the value of all pertinent lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). The evaluation of evidence generally involves a three step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible; in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza, 7 Vet. App. 498, 511. The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2) (West 2002). 

In addition to the above principles of service connection, for purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2014). See also, Hensley v. Brown, 5 Vet. App. 155 (1993). 

The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Instead, evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. Hensley, 5 Vet. App. at 159. 

A current hearing loss disability has been established, showing the Veteran has hearing loss for VA purposes under 38 C.F.R. § 3.385 (2014) (see October 2009 and September 2011 VA examination report).  Shedden, 381 F.3d at 1167.  The Veteran has provided (and the file also corroborates) competent and credible evidence of in-service incurrence of acoustic trauma during service; an in-service injury is demonstrated.  See 38 U.S.C.A. § 1154(b) (West 2002); Shedden, 381 F.3d at 1167. 

While a review of symptoms showed no complaint of bilateral hearing loss in November 2008 and examiners noted there was no showing of hearing loss for VA purposes in the one January 1980 audiogram (taken almost in the middle of the Veteran's service period), the Board finds the claim is in equipoise as to both bilateral hearing loss and tinnitus.  Shedden, 381 F.3d at 1167. The examiner, who conducted both the 2009 and 2011 examinations, essentially stated that an opinion could not be provided on the etiology of the hearing loss due to a lack of entrance and exit examination.  The Veteran stated he was exposed to acoustic trauma in service and did not have exposure to loud noises after service (see Hearing Transcript, p. 7).  He had ringing in his ears since service (Hearing Transcript, p. 8). The Veteran is competent in his report and is credible on this issue. 38 C.F.R. § 3.159(a)(2); Caluza, 7 Vet. App. at 511. 

Resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus is granted.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014). 

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2014).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2014) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014). 


Right Ankle

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees. 38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5270 provides ratings for ankylosis of the ankle.  Ankylosis of the ankle in planter flexion less than 30 degrees is to be rated 20 percent disabling; ankylosis of the ankle in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 percent disabling; ankylosis of the ankle in planter flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rated 40 percent disabling. 38 C.F.R. § 4.71a. 

Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle; the Veteran is currently being rated at 20 percent under this Diagnostic Code provision which provides for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a. 

While there are also separate disability ratings available for subastragalar or tarsal joint ankylosis, malunion of the os calcis or astragalus, and an astragalectomy, these conditions were not shown by the evidence. 

The Veteran asserted in his September 2010 appeal that his ankle was manifested by symptoms in addition to limited motion, to include pain, swelling, trouble standing, twisting, and giving way. 

A VA examination report dated in October 2009 shows that there was no objective evidence of pain with active motion on the left side.  There was no joint ankylosis.  Right dorsiflexion and plantar flexion was 0 to 10 degrees; reduced for both categories (see § 4.71a, Plate II). There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions.  An X-ray was unremarkable.  The right ankle disability had a severe effect on shopping; a mild effect on driving and no effect on traveling, feeding, bathing, dressing, toileting, and grooming.  Chores, exercise, sports and recreation were prevented. 
An October 2010 VA primary care record shows that the Veteran's extremities and gait were normal. 

A VA examination report dated in January 2012 shows that the Veteran reported that ankle pain was moderate and severe at times, and that the ankle twisted daily and was aggravated by walking and standing.  The ankle symptoms were alleviated with non-steroidal anti-inflammatory drugs, rest, and elevation.  He did not report flare ups.  For each measurement (flexion, extension) the Veteran's range of motion was normal, and there was no objective evidence of painful motion.  The findings were the same after repetitive use testing.  No functional loss or functional impairment of the ankle or right lower extremity was found.  Muscle strength testing was normal. There was no ankylosis of the ankle.  There were no shin splints, Achilles tendonitis, tendon rupture, malunion, or past talectomy.  There had been no total ankle joint replacement.  There were no scars.  He did use a cane regularly.  The right ankle functioning was not so diminished that he would be better served by a prosthesis.  October 2009 and September 2011 imaging studies did not show abnormal findings; there was no arthritis.  The right ankle disability did not impact his ability to work. 

While the Veteran is competent to relate his ankle findings under 38 C.F.R. § 3.159(a)(2), the Board finds the evidence, to include the examinations and VA treatment records, to be a more reliable source of evidence as they record objective findings regarding the ankle. 

The Board finds an increased disability rating for the right ankle is not warranted. As explained, the Veteran does not have ankylosis or one of the abnormalities that would allow for an increased or separate rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274.  He is at the maximum disability rating under Diagnostic Code 5271 despite normal ranges of motion in January 2012. 

The Board has considered Deluca and Mitchell, but does not find sufficient evidence to award an increased rating in the limitation of motion code under these cases.  The Veteran did not report flare ups.  In reviewing the symptoms and other evidence of record, the Board concludes there is insufficient showing of functional loss supported pathology and objective observation to warrant an increased rating for either flexion or extension.  See DeLuca, 8 Vet. App. 202; Johnston, 10 Vet. App. at 84-85; and Mitchell, 25 Vet. App. at 37. 

For exceptional cases, an extra-schedular disability rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded. 38 C.F.R. § 3.321 (b)(1) (2014). In Thun v. Peake, 22 Vet. App. 111 (2011), the United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the agency of original jurisdiction or the Board must first determine whether the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology. Id. at 115. If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

The Board has considered step one under Thun, 22 Vet App 111, and finds the schedular rating to be fully adequate in this case. The Veteran described his ankle symptoms, which are typical for his disability and encompassed in the schedule via reference to various symptoms to include pain.  The Board finds the pertinent rating criteria, as detailed above, accurately describes the severity and symptoms of the service-connected right ankle disability.  The evidence does not present an exceptional disability picture. 

Right Knee

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 applies, but Note (1) provides that the ratings based on X-ray findings will not be combined with ratings based on limitation of motion. 38 C.F.R. § 4.71a.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides for compensable ratings. Id. When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate Diagnostic Codes, the compensable limitation of motion should be rated under the appropriate Diagnostic Codes for the specific joint or joints involved. 38 C.F.R. § 4.71a. 

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion. 38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5256 provides the rating criteria for ankylosis of the knee; however, no ankylosis of the knee has been shown during the time period on appeal. Similarly, Diagnostic Code 5262 provides the rating criteria for impairment of the tibia and fibula, and Diagnostic Code 5263 addresses genu recurvatum.  However, none of the disabilities have been demonstrated by the evidence of record. 

Under Diagnostic Code 5257, the Veteran is currently rated at 10 percent for his right knee disability.  This Diagnostic Code provision provides the criteria for other impairment of the knee that includes recurrent subluxation or lateral instability. Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Code 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97. When X-ray findings of arthritis are present and a Veteran's knee disability is rated under Diagnostic Code 5257, a separate compensable disability rating under Diagnostic Code 5003 would be warranted if the arthritis resulted in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98. 

Diagnostic Code 5258 provides a 20 percent disability rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.  Diagnostic Code 5259 provides a 10 percent disability  rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a. 

Diagnostic Code 5260 provides the rating criteria for limitation of flexion of the leg. Flexion of the leg limited to 60 degrees is rated as noncompensable; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5261 provides the rating criteria for limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensable; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

The Veteran contends that his right knee is manifested by pain, swelling, instability, stiffness, weakness, dislocation, locking, as well as trouble sitting, standing, kneeling, squatting and bending.  During the June 2011 Board hearing, when asked if he had flare ups, he stated that his knee hurt all the time.  He added that he would be symptomatic while walking and sometimes upon rest.  He also noted that he had fallen because of his knee, and that he wore a knee brace.  See Hearing Transcript, p. 15-17.  

The evidence shows that in November 2008, the Veteran presented to VA to establish care.  He reported right knee and joint pain, generally.  It was observed that he had a normal gait. 

The October 2009 VA joint examination report notes that the Veteran's doctors were trying different medications for the knee symptoms.  He described reported deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased joint speed, dislocation or subluxation daily or more often, locking several times a week, repeated effusions, symptoms of effusion and flare ups. Standing and mowing the lawn caused flare ups; nothing alleviated the pain.  He was unable to do yard work during a flare up. 

Physical examination of the right knee showed guarding of movement, a callus on the bottom of the right foot (with none on the left) with no crepitation, knee mass/abnormality, clicks, snaps, grinding, instability, patellar abnormality or meniscus abnormality.  Flexion was 0 to 120 degrees and extension was to 0 degrees.  There was no objective evidence of pain with active motion or following repetitive motion.  There was no additional limitation after three repetitions of range of motion.  X-ray of the right knee showed very mild degenerative changes of the right knee.  The right knee had a severe effect on chores, shopping, traveling; a moderate effect on driving; a mild effect on dressing and grooming; no effect on feeding and bathing; and prevented exercise, sports and recreation. 

A November 2009 VA primary care record shows that the Veteran's extremities were normal with no edema, cyanosis, and good peripheral pulses.  He had a normal gait.  He was given a trial of a new medication for his arthralgias. 

In October 2010, a VA primary care record showed that the Veteran's extremities and gait were normal. 

The September 2011 VA examination report shows that the Veteran was said to have right knee arthritis.  He had no flare ups.  With pain, flexion was to 110 degrees and extension was to 0 with no objective evidence of painful motion. After three repetitions, flexion was to 120 degrees and extension was 0.  There was no additional limitation of motion of the knee after repetitive use.  Functional limitation included less movement than normal and swelling.  He did have pain on palpation.  Muscle strength testing was normal.  Joint stability was normal.  Medial lateral instability was 1 plus.  There was no evidence of patellar subluxation or dislocation.  It was noted the Veteran had a past meniscus condition which resulted in frequent episodes of pain and effusion in the joint, but not locking.  He had no scars, no past joint surgery.  He used a "stick" for standing for a long period of time. A prosthesis replacing the knee was unnecessary.  Arthritis was found in the right knee on X-ray; it showed slight degenerative change with no effusion and moderate soft tissue swelling anteriorly.  The knee did not impact his ability to work. 

A September 2011 VA phone note shows that the Veteran called to report that he was experiencing knee effusion, after his VA examination.  He was told to rest, ice, compress, and elevate the knee as well as to take non-steroidal anti-inflammatory drugs and return to the clinic if needed.

While the Veteran is competent to relate his knee findings under 38 C.F.R. § 3.159(a)(2), the Board finds the evidence, to include the examinations and VA treatment records, to be a more reliable source of evidence as they record the objective findings regarding the knee over the time period of the appeal. As explained above, the evidence does not show that the knee was often symptomatic at appointments or that the Veteran suffered gait problems. The Veteran's statements are assigned less weight. Caluza, 7 Vet. App. at 511.

The Board finds an increased disability rating for the right knee is not warranted. Regarding arthritis, even though it is permissible to assign both the instability rating under Diagnostic Code 5257 and Diagnostic Code 5003, it is not possible here. There is no X-ray evidence of arthritis of two major joint groups; there is only X-ray evidence of the right knee, not the right ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.  Moreover, the right ankle is already being rated on the basis of limitation of motion.  See, 38 C.F.R. § 4.71a, Diagnostic Code 5271.  No rating under the arthritis code may be assigned. 

As there is no demonstrated ankylosis of the right knee, a disability rating under Diagnostic Code 5256 may not be assigned. 

The Veteran's right knee disability is currently rated at 10 percent for instability under Diagnostic Code 5257, which represents slight instability.  Findings do not show recurrent subluxation and, in September 2011, current instability was only 1 plus (as opposed to 2 or 3 plus which would be a far greater increase in the amount of movement).  There was no evidence of recurrent dislocation.  As such, the Board finds the current rating for instability is appropriate. 

Also, the more recent VA examination reports notes no past meniscal surgery meaning the Diagnostic Code 5259 is not applicable.  While a past meniscal condition was noted, only pain and effusion were noted.  In reviewing the evidence, while effusion has been noted on several occasions, frequent episodes including locking, pain and effusion have not been shown.  Also, unlike other Diagnostic Code provisions, there is no support that both Diagnostic Codes 5258 and 5257 may be assigned simultaneously; as both ratings include pain, it would likely be pyramiding.  See Esteban, 6 Vet. App. at 261-62; 38 C.F.R. § 4.14.  As such, a separate disability rating is not warranted. 

There is also no evidence showing that assignment based on limitation of motion is warranted, as range of motion measurements have been largely normal (or at least not close to being compensable for VA purposes), even after repetition.  An increased disability rating under Diagnostic Codes 5261 and 5260 is not warranted. 

The Board has considered Deluca and Mitchell, but does not find sufficient evidence to award an increased disability rating under these cases.  While the Veteran initially reported flare-ups in 2009, during the Board hearing he clarified that his pain was constant (Hearing Transcript, p. 15.), and he did not report flare-ups in September 2011.  In reviewing the symptoms and other evidence of record, the Board concludes there is insufficient showing of functional loss supported pathology and objective observation to warrant an increased rating for either flexion or extension.  See DeLuca, 8 Vet. App. 202; Johnston, 10 Vet. App. at 84-85; and Mitchell, 25 Vet. App. at 37. 

Finally, the Board has considered step one under Thun, 22 Vet App 111, and finds the schedular rating to be fully adequate in this case.  The Veteran described his knee symptoms, which are typical for his disability and encompassed in the schedule.  The Board finds the pertinent rating criteria, as detailed above, accurately describes the severity and symptoms of the service-connected right knee disability. The evidence does not present an exceptional disability picture. 
ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 

A disability rating in excess of 20 percent for a right ankle disability is denied.

A disability rating in excess of 10 percent for a right knee disability is denied.


REMAND

After carefully considering the issues of service connection for a right hip disability and entitlement to a TDIU, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

In the September 2011 Board remand, a new VA opinion was requested for the right hip disability that addressed not only direct but also secondary service connection involving the right knee and ankle.  The January 2012 disability benefits questionnaire shows that the sections addressing secondary causation and aggravation are blank.  The Board finds there has not been compliance with the Board remand.  See Stegall, 11 Vet. App. 268. 

After the right hips claim is adjudicated and the assignment of a disability ratings is given for the bilateral hearing loss and tinnitus, the TDIU claim should be referred for extraschedular consideration under 38 C.F.R. § 4.16(b) (2014), if necessary. 

The claim of entitlement to a TDIU is inextricably intertwined with the claim of service connection for a right hip disability as the outcome of that claim is impactful of the outcome of the TDIU claim.  Therefore, the Board must defer consideration on the issue until such time as the necessary evidentiary development of the right hip disability claim is completed.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his right hip disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall associate any updated VA treatment records with the Veteran's claims file.

2. After the requested medical records have been associated with the claims file, the agency of original jurisdiction shall schedule the Veteran for an appropriate examination by a VA physician so as to ascertain the precise nature and etiology of his asserted right hip disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All tests deemed necessary by the examiner must be accomplished.

Following examination of the Veteran, the examiner is requested to opine as to the following:

(a)  Does the Veteran have a current (any time over the entire course of the period on appeal) diagnosis of a right hip disability?

(b)  If the Veteran is determined to have a diagnosis of a 
right hip disability, is it as likely as not that such had onset in service, within one year of separation from any period of active service, or is otherwise causally related to active service?

(c)  If the Veteran is determined to have a current diagnosis of a right hip disability, is it as likely as not that such was caused (in whole or in part) by a service-connected disability (right ankle and/or right knee disabilities)?

(d)  If the Veteran is determined to have a current 
diagnosis of a right hip disability, is it as likely as not that such is aggravated (permanently worsened) by a service-connected disability (right ankle and/or right knee disabilities)?

If the Veteran's current right hip disability is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

The absence of evidence of treatment for a right hip disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.
If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  After the above claim is adjudicated and the assignment of a disability ratings is given for the bilateral hearing loss and tinnitus, the TDIU claim should be adjudicated, to include a determination as to whether referral for extra-schedular consideration is warranted.

4.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response. 

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014). 



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


